Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 10/15/2019. It is noted, however, that applicant has not filed a certified copy of the CN201711071099.4 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because The claim is directed to a computer readable storage medium which is broad enough to encompass a transitory signal. See MPEP 2106.03:
Even when a product has a physical or tangible form, it may not fall within a statutory category. For instance, a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-13  and 16-19  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Re claim 3, claim 3 recites “Wherein the detecting the connected domain comprises: performing connectivity search of the pixels of the specified color in the binary image, to obtain a connected block corresponding to the pixels of the specified color; and obtaining a rectangular boundary for each connected block, and obtaining the candidate connected region according to the rectangular boundary.” The examiner notes that the claim recites “a connected block” which only defines a single connected block then recites “each connected block” implying multiple connected blocks. It is unclear if “each connected block” refers back to “a connected block”. Furthermore the claim recites “a rectangular boundary for each connected block” implying multiple boundaries then refers to “the rectangular boundary making it confusing as to which rectangular boundary is being referred too.

Re claims 4-5 these claims depend from claim 3 and therefore contains the same issues as claims 3

Re claim 4, Claim 4 Recites “obtaining, for each connected block, a rectangular boundary matching the connected block, and forming a connected region by using the rectangular boundary; and filtering out a noise connected region from the connected region, to obtain the candidate connected region”. The examiner notes that “obtaining, for each connected block, a rectangular boundary matching the connected block” appears to be repetitive from claim 3 and its not clear if this is an additional step or restating the step already described in claim 3   Also refers to “a rectangular boundary” again which is confusing because this feature has already been recited and its unclear if this is yet another rectangular boundary.

Re claims 5 this claims depend from claim 4 and therefore contains the same issues as claims 4.


Re claim 5, The claim refers to “the rectangular boundary which is unclear which rectangular boundary from claims 3 and 4 is being referred to.

Re claim 6, claim 6 recites “ pixel pair position corresponding to the same quantity of the boundaries of the candidate connected region “ The examiner notes that this feature makes no no sense and it is unclear what “the same quantity of the boundaries” refers to or what it is intended to mean or represent.


Re claim 7, claim 7 recites selecting a connected domain candidate boundary the examiner” “ The examiner notes this is confusing and it is not clear if this is intended to refer back to “ one of the connected domain candidate boundaries” of claim 1.

Re claims 8-13 these claims depend from claim 7 and therefore contains the same issues as claims 7


Re claim 8 Claim 8 recites “wherein the selecting the connected domain candidate boundary and the linear candidate boundary comprises: determining, for the connected domain candidate boundary and the linear candidate boundary extracted for each candidate connected region, the text region in the image by using the linear boundary in a case that the quantity of lines matching the text line feature in the connected region is greater than a specified threshold; and determining the text region in the image by using the connected domain candidate boundary in a case that the quantity of the lines matching the text line feature in the connected region is not greater than the specified threshold”. The examiner notes that “the connected domain candidate boundary” is confusing because multiple connected domain candidate boundaries are defined. The element “each candidate connected region” is confusing because only one connected candidate region has been defined. The examiner note that “the connected region” is confusing because it is unclear if this is intended to refer to “the connected candidate region”

Re claim 16-18 these claims contains similar subject matter as claims 3,4,6 and 7 respectively and are rejected for similar reasons 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6 14, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferman 2009/0290751 in view of Fujimoto 6,332,046.


Re claim 1 Ferman discloses A method for locating text in an image, performed by at least one processor, the method comprising:

 performing binarization processing on the image (see paragraph 58 binarization), to set pixel points corresponding to text in the image to a specified color (see paragraph 58 black text is detected), and to obtain a binary image ( see paragraph 58binarized image); 

detecting a connected domain of pixels of the specified color in the binary image (see paragraph see paragraph 129 connected components are used detect components see paragraph 131 note text characters are contiguous sets of pixels), to obtain a candidate connected region (see text object bounding box see paragraph 131); 
extracting connected domain candidate boundaries (text line bounding box paragraph 134) corresponding to a text region from the binary image (see paragraph 134 text line bounding box is created by finding including boundaries 282-285) , the extracting being based on boundaries 

 and obtaining the text region in the image by using the connected domain candidate boundaries (see paragraph 134 and 135 and figure 19 note a bounding box for a text region (i.e a text line) is determined).


Ferman extracts character lines by determining text line bounding boxes (see paragraph 134 and 135)  does not expressly disclose  extracting lines with text arrangement direction. Fujimoto discloses extracting lines with text arrangement direction (see column 7 lines 40-57 note a line is detected by detection with adjacent boxes in the horizontal direction and the vertical direction). The motivation to combine is to extract both horizontal and vertical lines  (see column 7 lines 40-50) and Based on this feature, lines and columns can be extracted with high precision from a document image having a complicated structure in which horizontal and vertical character lines are contained in a mixed manner (see column 4 lines 10-20). The reference are analogous art because they both directed to the extraction of character lines. Therefore it would have been obvious before the effective  filing date of the claimed invention to combine Ferman with Fujimoto to reach the aforementioned advantage by detection lines as in Ferman along a particular direction.

Re claim 3 Ferman discloses wherein the detecting the connected domain comprises: performing connectivity search of the pixels of the specified color in the binary image, to obtain a connected block corresponding to the pixels of the specified color(see paragraph 131 note that contiguous sets of pixels are determined to be characters ); and obtaining a rectangular boundary for each connected block (see paragraph 132 note that text characters are defined by 



Re claim 6 Ferman discloses wherein the extracting the connected domain candidate boundaries comprises: determining a pixel pair position corresponding to the same quantity of the boundaries of the candidate connected region in a direction perpendicular to the text arrangement direction in the binary image (see paragraph 134 and 135 note that  y1 (i) and y2 (i) are the vertical positions pairs which define the bounding box of the (Iith text character) see figure 19 note that boundries 287 and  282 are determined); and extracting the connected domain candidate boundaries of the text region in the text arrangement direction by using the pixel pair position ( see paragraph 134 and 135 note that  y1 (i) and y2 (i) are the vertical positions pairs which define the bounding box of the ( ith text character) see figure 19 note that boundaries 287 and  282 are determined using the maximum and minimum of the vertical pixel positions of each bounding box). 

Re claims 14 16 and 19 these claims are directed to An apparatus for locating text in an image, the apparatus comprising: at least one memory operable to store program code; and at least one processor operable to read the program code and operate as instructed by the program code, the program code comprising: code for performing the method of claims 1,3 and 6 respectively . See rejections to claims 1,3 and 6 Ferman and Fujimoto disclose the features of these claims. Ferman also discloses performing the method via software (see paragraph 41) Ferman does not expressly disclose an apparatus for locating text in an image, the apparatus comprising: at least one memory operable to store program code; and at least one processor operable to read the program code and operate as instructed by the program code, However 

Re claim 20 these claims are directed to  A computer-readable storage medium, storing a computer program, executable by at least one processor, to perform a method for locating text in an image, the method the method of claims 1, respectively . See rejections to claims 1Ferman and Fujimoto disclose the features of these claims. Ferman also discloses performing the method via software (see paragraph 41) Ferman does not expressly A computer-readable storage medium, storing a computer program, executable by at least one processor, to perform a method for locating text in an image, the method However Fujimoto A computer-readable storage medium, storing a computer program, executable by at least one processor, to perform a method for locating text in an image, the method (see column 4 lines 20-30). The motivation to combine is to implement the invention such that it can be realized by a computer (see column 4 lines 20-30) Therefore it would have been obvious before the effective  filing date of the claimed invention to combine Ferman with Fujimoto to reach the aforementioned advantage.


Claim 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferman 2009/0290751 in view of Fujimoto 6,332,046 and Shustorovich  US 2017/0109576 .

Re claim 2 Ferman does not expressly disclose wherein the performing the binarization processing comprises: performing the binarization processing to set first pixel points 

Re claims 15  Ferman does not expressly disclose wherein the binarization code further causes at least one of the at least one processor to:: perform the binarization processing to set first pixel points corresponding to dark text and second pixel points corresponding to light text in the image to a first color and a second color, respectively, by using a first threshold and a second threshold, and obtaining binary images respectively corresponding to the dark text and the light text. Shustorovich discloses performing the binarization processing to set first pixel points corresponding to dark text and second pixel points corresponding to light text in the image to a first color and a second color, respectively, by using a first threshold and a second threshold, and obtaining binary images respectively corresponding to the dark text and the light text (see paragraph 91 and 92 note that two separate thresholding approaches are used to extract both light and dark characters see abstract note that a plurality of binary images are created  ). The .


Claim 4 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferman 2009/0290751 and Fujimoto 6,332,046 in view of Thrasher US 2016/0028921


Re claim 4 Ferman discloses obtaining, for each connected block, a rectangular boundary matching the connected block, and forming a connected region by using the rectangular boundary (see paragraph 132 note that text characters are defined by a bounding box)); 

Ferman does not disclose and filtering out a noise connected region from the connected region, to obtain the candidate connected region (see paragraph 178 note that a bounding box with connected components is filtered to eliminate “non characters”). The motivation to combine is to eliminate non characters (see paragraph 178). The references are analogous art because the both are directed to detecting text using connected components (see  paragraph 178).  Therefore it would have been obvious before the effective filing date of the claimed invention to combine Ferman and  Fujimoto with Thrasher to reach the aforementioned advantage.

Re claim 16 Ferman discloses obtaining, for each connected block, a rectangular boundary matching the connected block, and forming a connected region by using the rectangular boundary (see paragraph 132 note that text characters are defined by a bounding box)); 

Ferman does not disclose and filtering out a noise connected region from the connected region, to obtain the candidate connected region (see paragraph 178 note that a bounding box with connected components is filtered to eliminate “non characters”). The motivation to combine is to eliminate non characters (see paragraph 178). The references are analogous art because the both are directed to detecting text using connected components (see  paragraph 178).  Therefore it would have been obvious before the effective filing date of the claimed invention to combine Ferman and  Fujimoto with Thrasher to reach the aforementioned advantage.


Allowable Subject Matter
Claims 5, 7-13 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN T MOTSINGER whose telephone number is (571)270-1237.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN T MOTSINGER/Primary Examiner, Art Unit 2669